     Case 1:13-cr-00413-JGK Document 332 Filed 05/26/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA,

          - against -                            13-cr-413-2 (JGK)

YANI BENJAMIN ROSENTHAL HIDALGO                  OPINION AND ORDER

                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     On July 26, 2017, the defendant pleaded guilty to one count

of engaging and attempting to engage in monetary transactions in

property derived from specified unlawful activity, namely

narcotics trafficking, in violation of 18 U.S.C. § 1957. Dkt.

No. 222, at 30. In accordance with the defendant’s plea

agreement and the Presentence Investigation Report, with which

the Court agreed, the defendant’s Guidelines Sentencing Range

was 51 to 63 months. On December 15, 2017, the Court sentenced

the defendant principally to 36 months’ imprisonment. The

defendant has been serving that sentence at Federal Correctional

Institution, Miami (“FCI-Miami”) with a projected release date

of August 8, 2020. Dkt. No. 325-1. After his term of

imprisonment ends, the defendant will be removed from the United

States.

     The defendant now moves pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i) for release from imprisonment on the grounds

that the combination of his age of 54 years, his medical
                                   1
     Case 1:13-cr-00413-JGK Document 332 Filed 05/26/20 Page 2 of 12



condition, and the COVID-19 epidemic warrant his immediate

release from FCI-Miami. For the reasons explained below, the

application is denied.

                                   I.

     As amended by Section 603(b) of the First Step Act, Pub. L.

No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), 18 U.S.C.

§ 3582(c) provides that:

 The court may not modify a term of imprisonment once it
 has been imposed except that

 (1) in any case –

     (A) The court, upon motion of the Director of the
     Bureau of Prisons, or upon motion of the defendant
     after the defendant has fully exhausted all
     administrative rights to appeal a failure of the
     Bureau of Prisons [“BOP”] to bring a motion on the
     defendant's behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the
     defendant's facility, whichever is earlier, may reduce
     the term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion
     of the original term of imprisonment), after
     considering the factors set forth in section
     3553(a) to the extent that they are applicable, if it
     finds that--

          (i) extraordinary and compelling reasons
          warrant such a reduction; . . .

     and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission[.]

18 U.S.C. § 3582(c).

     When deciding a motion brought pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i), the threshold question is whether the

                                   2
      Case 1:13-cr-00413-JGK Document 332 Filed 05/26/20 Page 3 of 12



defendant has shown that “extraordinary and compelling reasons”

exist to reduce the defendant’s sentence. The relevant policy

statement promulgated by the Sentencing Commission provides that

a reduced sentence for “extraordinary and compelling reasons”

may be based on the defendant’s medical condition where the

defendant is “suffering from a terminal illness” or where the

defendant is “suffering from a serious physical or medical

condition . . . that substantially diminishes the ability of the

defendant to provide self-care within the environment of a

correctional facility and from which he or she is not expected

to recover.” U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A).

     If “extraordinary and compelling reasons” exist, the court

must then assure itself that a reduced sentence would be

consistent with the factors set out in 18 U.S.C. § 3553(a). See

United States v. Lisi, -- F. Supp. 3d --, 2020 WL 881994, at *5

(S.D.N.Y. Feb. 24, 2020). Finally, the policy statement requires

the court to determine that the “defendant is not a danger to

the safety of any other person or to the community, as provided

in 18 U.S.C. § 3142(g)” before the court may reduce the

defendant’s sentence. U.S.S.G. § 1B1.13(2). 1


1 A defendant must also comply with the procedural exhaustion requirement.
There is no question in this case that the defendant has complied with the
exhaustion requirement set out in 18 U.S.C. § 3582(c)(1)(A). On March 25,
2020, the defendant requested that the Warden of FCI-Miami move the Court for
an order authorizing the defendant’s early release and deportation to
Honduras. Dkt. No. 325-2. On March 31, 2020, the defendant submitted a
separate request that the Bureau of Prisons (“BOP”) place the defendant in

                                      3
      Case 1:13-cr-00413-JGK Document 332 Filed 05/26/20 Page 4 of 12



     Where, as in this case, the defendant argues that his

medical condition provides the basis for immediate release, the

existence of “extraordinary and compelling reasons” for

immediate release turns on the defendant’s physical condition

and the degree to which that physical condition can be treated

within the context of a correctional facility, and does not in

the first instance turn on other factors, such as the length of

the remaining term of imprisonment, that are more appropriately

addressed when applying the 18 U.S.C. § 3553(a) factors.

                                     II.

                                     A.

     In this case the defendant has failed to establish that

“extraordinary and compelling reasons” exist that warrant an

immediate termination of the defendant’s term of imprisonment. 2

The defendant’s age of 54 is not, in and of itself, an

extraordinary and compelling reason because the defendant’s age



home confinement for the remainder of the term of imprisonment. Dkt. No. 325-
3. The BOP never acted on the defendant’s request for compassionate release,
but did deny his request for home confinement. Dkt. No. 325-7. On May 1,
2020, the defendant filed the present application with this Court. More than
30 days has elapsed between the requests the defendant made to the BOP and
the Warden of FCI-Miami, and therefore this application is properly before
the Court.
2 In his submissions, the defendant appears only to seek an immediate release
under the First Step Act and does not appear to seek, in the alternative, an
order from this Court that the defendant be released to home confinement in
light of the COVID-19 outbreak. In any event, this Court does not have the
authority to issue such an order because the discretion to release a prisoner
to home confinement lies solely with the Attorney General and the CARES Act,
Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27, 2020), does not change that
authority. See United States v. Logan, No. 15-cr-27, 2020 WL 2559955, at *2
(W.D.N.C. May 20, 2020) (collecting cases).

                                      4
     Case 1:13-cr-00413-JGK Document 332 Filed 05/26/20 Page 5 of 12



does not place the defendant into a particularly vulnerable

category for the COVID-19 virus. There is no presumption that

anyone over 54 years of age should be released from prison in

light of the COVID-19 virus. See United States v. Haney, --

F. Supp. 3d --, 2020 WL 1821988, at *5 (S.D.N.Y. Apr. 13, 2020)

(“But if [the defendant’s] age alone were a sufficient factor to

grant compassionate release in these circumstances, it follows

that every federal inmate in the country above the age of 60

should be forthwith released from detention, a result that does

not remotely comply with the limited scope of compassionate

release . . . .”).

     The defendant has not presented evidence of any physical

conditions that make him particularly vulnerable to the COVID-19

virus and that are so severe as to warrant an immediate release

from imprisonment because the defendant’s ability to provide

self-care within FCI-Miami is substantially diminished. In his

initial motion, the defendant argued that he suffered from

chronic sinusitis and atropic dermatitis (or eczema). However,

the medical records from FCI-Miami submitted by the Government

under seal do not show that the defendant had made any complaint

about sinusitis to BOP medical staff, and the records reflected

that the defendant was repeatedly provided with medical creams

for his skin conditions. There is no evidence that either the

defendant’s eczema or his purported sinusitis is an “underlying

                                   5
     Case 1:13-cr-00413-JGK Document 332 Filed 05/26/20 Page 6 of 12



health condition that would heighten his chances of experiencing

severe complications from COVID-19.” United States v. Skelos,

No. 15-cr-317, 2020 WL 2508739, at *2 (S.D.N.Y. May 15, 2020).

     In response to the Government’s submissions reflecting the

defendant’s BOP medical records, the defendant points to various

medical conditions allegedly attested to in the medical records.

Reply at 2. The defendant did not mention any of these

conditions in his initial application and moreover the defendant

does not explain how any of these conditions make the defendant

particularly susceptible to contracting the COVID-19 virus or

suffering from particularly severe symptoms. Rather, the

defendant’s submission simply states in conclusory fashion that

these conditions, “which are symptomatic of serious

immunological dysfunctions, render Mr. Rosenthal particularly

susceptible to cont[r]acting the virus in his current prison

environment.” Reply at 2. The COVID-19 pandemic is serious,

especially for individuals with underlying conditions that put

them at heightened risk of developing severe illness as a result

of COVID-19. But the defendant has not demonstrated         that the

underlying conditions he points to in fact put the defendant at

a heightened risk. See United States v. Garcia, No. 16-cr-719-2,

2020 WL 2539078, at *2 (S.D.N.Y. May 19, 2020). For example, the

defendant does not point to any specific condition, beyond a

general allegation that he is immunocompromised, that is a

                                   6
     Case 1:13-cr-00413-JGK Document 332 Filed 05/26/20 Page 7 of 12



condition identified by the Centers for Disease Control that

would result in a heightened risk of developing severe illness

as a result of COVID-19. See People Who are at Higher Risk for

Severe Illness, Centers for Disease Control and Prevention (May

21, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html.

     To the extent that the defendant relies on the declaration

of his personal doctor, Dr. Lopez, to argue that immediate

release is warranted, that reliance is misplaced because Dr.

Lopez does not claim to have treated the defendant since his

term of imprisonment began. The defendant points particularly to

that part of Dr. Lopez’s declaration in which he stated that

“[p]ursuant to this medical condition and Mr. Rosenthal’s age,

if Mr. Rosenthal contracts COVID-19, his life is in jeopardy

because his immune system is not in optimal conditions, and any

COVID-19 related respiratory infection could destabilize the

patient.” Lopez Decl. ¶ 7. But there is no basis for these

conclusions in the medical reports that reflect the defendant’s

much more recent examination by BOP medical staff that took

place as recently as April 23, 2020 and at which time BOP

medical staff also provided the defendant with cream for the

chief ailment that the defendant complained about, namely his

skin problems. Gov. Ex. A., at 1. Further, there are no non-

conclusory allegations in the defendant’s submissions that the

                                   7
     Case 1:13-cr-00413-JGK Document 332 Filed 05/26/20 Page 8 of 12



medical staff at the BOP, in general, or at FCI-Miami, in

particular, have been incapable of treating the defendant’s

conditions while incarcerated or would be incapable of treating

the defendant in the future were he to develop other conditions

up to and including conditions related to COVID-19.

     The defendant also argues that the existence of the COVID-

19 pandemic and the difficulty of controlling the spread of the

virus in the prison setting warrants the defendant’s immediate

release. The defendant points to the fact that corrections

officers have contracted that disease at FCI-Miami. But there is

no evidence that any inmate at FCI-Miami has contracted the

disease, much less any evidence that the defendant has either

contracted the disease or has exhibited any symptoms of the

disease. The defendant’s speculation about what could happen if

inmates at FCI-Miami, in general, or the defendant, in

particular, were to contract COVID-19 is not an extraordinary

and compelling reason for release. See United States v. Lap

Seng, No. 15-cr-706, 2020 WL 2301202, at *9 (S.D.N.Y. May 8,

2020) (“[T]he blanket claim that the structure of BOP

institutions and BOP’s programming are conducive to the spread

of COVID-19 assumes that the spread of COVID-19 cannot be

mitigated with the implementation of BOP’s action plan. [The

defendant] does not provide support for this assertion and it is

at best speculation that borders on hyperbole.”).

                                   8
     Case 1:13-cr-00413-JGK Document 332 Filed 05/26/20 Page 9 of 12



     The defendant has therefore failed to demonstrate that

there are “extraordinary and compelling reasons” that warrant a

reduced sentence. On that basis alone the defendant’s

application is denied. See Skelos, 2020 WL 2508739, at *3

(“Because the Court finds there are no extraordinary and

compelling reasons warranting compassionate release in this

case, the Court need not consider the sentencing factors set

forth in 18 U.S.C. § 3553(a), or Defendant’s potential

dangerousness.”).

                                   B.

     In any event, application of the sentencing factors in 18

U.S.C. § 3553(a) to the facts of this case also weighs against

immediate release.

     The defendant argues that none of the goals of sentencing

outlined in Section 3553(a) would be served by continuing the

imprisonment of the defendant for the little additional time

that the defendant has left to serve until August 8, 2020. The

defendant also notes that he will be removed from the United

States after he completes his sentence and thus the need for

continued incarceration under the term of imprisonment imposed

by this Court is further lessened.

     The defendant’s argument fails to account for all the

reasons that the Court gave when imposing the sentence that the

defendant is now serving. The defendant’s offense conduct was

                                   9
     Case 1:13-cr-00413-JGK Document 332 Filed 05/26/20 Page 10 of 12



extremely serious, as the Court noted at sentencing. The

defendant participated in a money laundering operation for a

considerable period of time, from 2008 to 2013. Sent. Tr. at 39.

The defendant did business with narcotics traffickers,

purchasing over $6 million dollars of commodities from narcotics

traffickers with full knowledge that the commodities were the

fruits of narcotics trafficking activities, some of which

commodities were then shipped into the United States. Sent. Tr.

at 39-40. At sentencing, the Court found that the defendant’s

activities were an important part of narcotics trafficking even

though the defendant did not directly traffic narcotics. Sent.

Tr. at 40.

     At sentencing, the Court weighed the seriousness of the

offense against various mitigating factors including the

defendant’s devotion to his family, his charitable works that

preceded any investigation by the Government, his acceptance of

responsibility, and the seizure of his substantial assets. Sent.

Tr. at 40-41. The Court arrived at a sentence principally of 36

months’ imprisonment that represented a substantial downward

variance from the Guidelines Sentencing Range of 51 to 63

months’ imprisonment, but the Court nevertheless determined that

the sentence was sufficient but no greater than necessary to

accomplish the relevant purposes of sentencing as required by

Section 3553(a)(1). Sent. Tr. at 41. In short, the Court

                                   10
     Case 1:13-cr-00413-JGK Document 332 Filed 05/26/20 Page 11 of 12



determined, as required by Section 3553(a), that the sentence

imposed was the minimal sentence that would accomplish the

relevant goals of sentencing, including reflecting the

seriousness of the offense, affording adequate deterrence, and

protecting the public.

     Having made those determinations at the time of sentencing,

there is nothing in the current application that causes the

Court to reconsider the original sentence. The remainder of the

term of imprisonment is simply the final portion of the sentence

that the Court determined was the minimum sentence that was

“sufficient, but not greater than necessary, to comply with the

purposes” of sentencing. 18 U.S.C. § 3553(a). That determination

is as true today as it was when the Court originally imposed the

sentence. See United States v. Martinez, No. 12-cr-862-10, 2020

WL 2079542, at *3 (S.D.N.Y. Apr. 30, 2020) (finding that where

the defendant had originally been sentenced below the Guidelines

Range for substantial criminal conduct, immediate release was

not consistent with the goals of sentencing).

     Finally, the defendant remains a risk to the community

within the meaning of 18 U.S.C. § 3142(g) for substantially the

same reasons that the sentencing factors in 18 U.S.C. § 3553(a)

do not warrant immediate release. The defendant’s serious

offense conduct, which he conducted over a sustained period of



                                   11
     Case 1:13-cr-00413-JGK Document 332 Filed 05/26/20 Page 12 of 12



time, makes continued detention for the duration of the original

term of imprisonment necessary to protect the community.

     Thus, in addition to the defendant’s failure to demonstrate

“extraordinary and compelling reasons” warranting a reduced

sentence, application of the factors set out in 18 U.S.C.

§ 3553(a) and the defendant’s continued dangerousness as set out

in 18 U.S.C. § 3142(g) also do not favor a reduced sentence.

                               CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed above, the

arguments are either moot or without merit. The defendant’s

application for a reduction in his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A) is denied.

SO ORDERED.

Dated:    New York, New York
          May 26, 2020                    __ /s/ John G. Koeltl ____
                                               John G. Koeltl
                                        United States District Judge




                                   12
